Brace, J.
In this suit the plaintiffs seek to perpetually enjoin the collection of two promisory notes executed by the plaintiff Schultz and delivered to one Fisher, and to restrain the enforcement of a deed of trust upon certain real estate given to secure the payment of these, and other notes which have been paid, upon the ground that the conditions upon which these notes were to become operative and binding upon the plaintiff, and upon which they were to be delivered to *186tbe defendant have not been, and cannot be performed by him. The amount in dispute does not exceed twenty-five hundred dollars, title to real estate is not involved in the determination of the case, nor any question that would confer appellate jurisdiction thereof upon the supreme court. The case being within the final appellate jurisdiction of the St. Louis court of appeals, it is remanded to that court, from which it seems to have been inadvertently transferred to this.
All concur except Eay, J., absent.